Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Status
Applicant’s response filed 31 Oct 2021 amends claims 1 and 7; claims 2, 3, 6, 8 and 9 remain cancelled; claims 22-24 added new; thereby providing claims 1, 4, 5, 7,  and 10-24 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 4, 5, 7, 10, and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over George (US 2014/0140400) in view of Lainema (US 2012/0250763).
For claim 1, George discloses a method comprising: 
binarizing a sequence ([0058]: e.g. data stream) of syntax elements representative of transform coefficients according to a context-adaptive binary arithmetic coding binarization scheme ([0203] the same binarization schemes for all syntax elements (as currently specified for CABAC) (i.e. binarizers may operate irrespective of the mode activated)) to generate binary symbols (bins) ([0058]: The quantized transform coefficient blocks are losslessly coded by, for example, entropy encoding within entropy encoder 102 with the resulting data stream being output at output 114. );
determining a bin type for each bin in the sequence ([0070]: The sequence of bins 303 represents a set of ordered binary decisions. Each bin 303 or binary decision can take one value of a set of two values, e.g. one of the values 0 and 1. The binarization scheme can be different for different syntax element categories.); 

in the normal mode ([0217]: e.g. high-efficiency mode being activated): 
context coding each bin determined to have a context bin type ([0217]; [0219]: e.g. context adaptivity); and
bypass coding each each bin determined to have a bypass bin type ([0233]: the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and
in the high throughput mode ([0233]: e.g. low complexity bypass mode): 
bypass coding each bin determined to have the bypass bin type ([0233]: the resulting bin string from the binarization are coded in a low complexity bypass mode with a fixed probability of 0.5.); and 
context coding other bins in the sequence determined to have a context bin type and that are not bypass coded ([0230]: The reason for the partitioning into subsets is the better context modelling results in higher coding efficiency).
George does not expressly disclose bypass coding at least one bin in the sequence determined to have a context bin type, wherein the at least one bin is selected for bypass coding based on a coding standard.
Lainema teaches bypass coding at least one bin in the sequence determined to have a context bin type ([0054]: e.g. updating of probabilities for different bin contexts may be bypassed completely), 
wherein the at least one bin is selected for bypass coding based on a coding standard ([0054] e.g. data may be encoded by any selected mechanism (e.g., CABAC in H.264/AVC)).
It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of allowing a low complexity operation to be realized even at relatively high bitrates.

For claim 4, George discloses wherein the transform coefficients are comprised in a block of transform coefficients ([0230]: e.g. 4.times.4 sub-block).

For claims 7, 10, and 11, George discloses the claimed limitations for decoding as discussed for corresponding reciprocal limitations for encoding in claims 1, 4, and 5.
For claim 12, while George does not, Lainema teaches wherein the step of determining to enable the normal mode or the high throughput mode comprises: 
enabling the normal mode at a beginning of the sequence ([0055]: e.g. utilizing context adaptive arithmetic coding); 
advancing a count as bins in the sequence are decoded ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level); 
responsive to the count reaching a predetermined threshold, enabling the high throughput mode for the remainder of the sequence ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level). It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 13, while George does not, Lainema teaches wherein the count is of a number of transform coefficients represented by recovered syntax elements ([0055]: indicated by the number of DCT coefficients).  It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claim 14, while George does not, Lainema teaches wherein the sequence corresponds to a slice of a picture of a video sequence ([0056]: e.g. slice); 
wherein the count is of a number of coding elements decoded in the normal mode ([0055]: indicated by the number of DCT coefficients, is kept below the desired maximum level); and 
wherein a coding element is one selected from a group consisting of a bin and a bit debinarized to recover the syntax elements ([0049]: context update and entropy coding with variable bin probabilities.).  It would be obvious to combine the teachings of Lainema with the teachings of George to 
For claim 15, George discloses further comprising: 
determining a context model for each bin to be decoded that is determined to have a context bin type ([0217]; [0219]: e.g. context adaptivity); 
wherein the at least one bin in the sequence determined to have a context bin type and that are bypass decoded in the high throughput mode correspond to bins determined to have a first context model ([0230]: In the last step, again after resetting the scan order, the syntax element coeff_sign_flag is coded in the bypass mode, e.g. with a probability model equal to 0.5 is coded); and 
wherein at least one of the other bins in the sequence determined to have a context bin type and that are not bypass decoded in the high throughput mode correspond to bins having a second context model ([0219]: e.g. context adaptivity);.  
For claim 16, while George does not, Lainema teaches wherein the step of bypass coding in the high throughput mode further comprises: changing the bin type of at least one bin determined to have a context bin type to the bypass bin type; then bypass decoding each bin having the bypass bin type ([0049]: After binarizing symbols with a targeted probability for 0 and 1 bins, the context update stage may be bypassed for the resulting bins.).   It would be obvious to combine the teachings of Lainema with the teachings of George to provide the predictable benefit of adjusting the desired maximum complexity level for a low complexity mode of operation. 
For claims 17-21 the teachings of George and Lainema teach the claimed limitations as discussed for corresponding limitations in claims 12-16.


	context coding comprises binary arithmetic coding using an estimated probability based on an updated context model for the bin ([0199] If more than one context is provided, the adaptation is done context-wise, i.e. pState_current[ctxldx] is used for coding and then updated using the current bin value (encoded or decoded, respectively).).

For claims 23, George discloses wherein the at least one bin in the sequence determined to have a context bin type that is bypass coded in the high throughput mode corresponds to a syntax element of a type indicating the significance of a corresponding transform coefficient value, a type indicating whether a corresponding transform coefficient value is larger than one, and a type indicating whether a corresponding transform coefficient value is larger than two ([0207] Specific syntax elements for residual coding, i.e., significance_coeff_flag and coeff_abs_level_greaterX (with X=1,2), the semantics of which are outlied in more detail below, may be assigned to probability models such that (at least) groups of, for example, 4 syntax elements are encoded/decoded with the same model probability. Compared to CAVLC, the LC-PIPE mode achieves roughly the same R-D performance and the same throughput.).

Response to Arguments
Applicant's arguments filed 13 Oct 2021 have been fully considered but they are not persuasive. Lainema discloses the newly amended limitations as discussed for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuru, Daisuke	US 20050156762 A1	CODING APPARATUS, PROGRAM AND DATA PROCESSING METHOD. ([0098] Specifically, the switching portion 272 outputs the signal S271 to the context independent type coding portion (Bypass) 275 in the case of a symbol "bin" 
Budagavi; Madhukar et al.	US 20120014454 A1	Method and Apparatus for Parallel Context Processing. 
Sze; Vivienne et al.	US 20110001643 A1	SYSTEM AND METHOD FOR PROVIDING HIGH THROUGHPUT ENTROPY CODING USING SYNTAX ELEMENT PARTITIONING ([0077] For exemplary purposes, H.264' s implementation of CABAC creates the bitstream in three stages. The first stage is binarization. In binarization, each symbol to be output is uniquely mapped onto a binary string, called a bin string. Each bit position in the bin string is called a bin. Each bin is then passed to one of two coding modes: in regular coding mode, the next step, context modelling, is applied and the resulting context model and bin value are passed to a binary arithmetic coding engine; in bypass mode, context modelling is skipped and the bin is passed directly to a bypass coding engine, skipping the context modelling stage.)
Marpe, Detlev et al.	US 20050169374 A1	Video frame encoding and decoding ([0051] Stage 100b is a context modeling stage and comprises a context modeler 112 as well as a switch 113. The context modeler 112 comprises an input, an output, and an optional feedback input. The input of context modeler 112 is connected to the binarization stage output 108 via switch 113. The output of context modeler 112 is connected to a regular coding input terminal 114 of stage 100c. The function of switch 113 is to pass the bits or bins of the bin sequence at binarization stage output 108 to either the context modeler 112 or to a bypass coding input terminal 116 of stage 100c, thereby bypassing context modeler 112.)
HSIANG; Shih-Ta	US 20180007359 A1	Method and Apparatus for Entropy Coding of Source Samples with Large Alphabet (    34. The method of claim 25, wherein the third binary string is decoded using a bypass mode or with constraint on a max number of context-coded bins or a max number of contexts.)
HSIANG; Shih-Ta et al.	US 20180205951 A1	METHOD AND APPARATUS OF BINARIZATION AND CONTEXT-ADAPTIVE CODING FOR SYNTAX IN VIDEO CODING (    4. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485